Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. Patent Application Serial Number 13/824,063, having a filing date of March 19, 2013, which is a National Stage Application of PCT/BR2011/000374, filed September 22, 2011.

Claim Summary
Claims 1-8 are under examination in the instant office action. 

Response to Amendment
The Declaration by Ralph Pelton Robinson under 37 CFR 1.132 filed 07/01/2021 is insufficient to overcome the rejection of claims 1-8. 
The argument with respect to Russo is not persuasive as Russo is not cited in the rejections below.
The Declaration argues that a skilled artisan would not at once envisage that R1 = methyl would be a compound worthy of preparation and evaluation based on the examples and claims of Shiozawa is reasonable since a skilled artisan will be fully aware that even small and seemingly obvious structural changes to a compound can lead to profound differences in on-target and off target biological activity, in vivo efficacy (for example due to changes in drug metabolism or distribution), bulk pharmaceutical properties, etc .. In the present case, the skilled artisan could reasonably suspect, based on the examples and claims, that the small structural change ethoxy to methoxy would be a detrimental one, knowing that the two substituents are often not fully interchangeable.
In response, the Declarant’s argument not persuasive. While the claimed compound is not specifically taught by Shiozawa, the claimed compound can be “at once envisage” by selected the various substituents from a list of alternatives given for placement at specific sites on the generic compound of Shiozawa to arrive at the claimed compound even though a small substitution can be detrimental. Specifically, Shiozawa specifically teaches that R1 is a lower alkyl group, and explicitly discloses a genus of 4 alternative lower alkyl groups (methyl, ethyl, propyl, and butyl), including methyl (see column 1, lines 60-65 and abstract). Further still Compound 1 above is one of four preferred compounds of Shiozawa (see column 2, line 40-42). Thus, one of skill in the art would at once envisage making the methyl derivative of compound 1 of Shiozawa.. Additionally, there is nothing in the Declaration comparing ethoxy and methoxy that results in a detrimental change in alpha-1 blocking effect or a 5-HT1A and 5-HT2A modulating effect. 
The Declarant’s argument with respect to Pfizer’s SGLT2 project is not persuasive because the rejection is not based on SGLT2 inhibitors. The rejection is based on alpha-1 blocker which is capable of being used as 5-HT1A and 5-HT2A modulator. 

The Declaration by David Austen Perry under 37 CFR 1.132 filed 07/01/2021 is insufficient to overcome the rejection of claims 1-8. 
The argument with respect to modifications leading to unpredictable outcomes is not persuasive as the rejection is not a 103 rejection, but rather an anticipation rejection that does not require substitution. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiozawa (U.S. Patent No. 4,841,051; Published 20 June 1989). Shiozawa can be found in the parent case # 14/269+,519. 
Shiozawa et al. teach phenylpiperazine derivatives of the compound of the formula below:

    PNG
    media_image1.png
    677
    527
    media_image1.png
    Greyscale

which exhibit alpha-1 blocking activity which are useful as hypotensive drugs (abstract). Shiozawa teaches that the compounds can be administered in various formulations such as parenteral by mixing said compound with various carriers (i.e. an acceptable pharmaceutical excipient (column 6, lines 35-45). Furthermore, the compounds are taught to be administered in a dosage of 0.1-10 mg/kg/day (column 6, lines 35-40). Shiozawa discloses 3-[2-[4-(2-ethoxyphenyl)-1-piperazinyl]ethyl]-4(3H)-quinazolone as the compounds of Example 1 and claim 2, having the following formula shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The above compound 1 of Shiozawa meets all the limitations of claim 1 wherein R1 is hydrogen and n is 2, except that R2 is ethyl and not methyl. However, Shiozawa specifically teaches that R1 is a lower alkyl group, and explicitly discloses a genus of 4 alternative lower alkyl groups (methyl, ethyl, propyl, and butyl), including methyl (see column 1, lines 60-65 and abstract). Further still Compound 1 above is one of four preferred compounds of Shiozawa (see column 2, line 40-42). Thus, one of skill in the art would at once envisage making the methyl derivative of compound 1 of Shiozawa. The compound of the prior art would be capable of being 5HT1A and 5-HT2A serotonin modulator. Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. See MPEP 2131.02: 
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
In the instant case, when taking into consideration the preferred embodiment of Shiozawa taught above, i.e. compound 1, one of skill in the art only has 4 possible lower alkyl groups to choose from, and the embodiment of compound 1 wherein R1 is methyl is at once envisaged and anticipates the claims.
Accordingly, the limitation of “to treat a disorder associated with the 5-HT1A and 5-HT2A receptors in a patient wherein the disorder associated with the 5-HT1A and 5-HT2A receptors is selected from the group consisting of depression, anxiety, phobias, panic, addictions, aggressiveness, impulsiveness, eating disorders, sleep disorders, obsessive-compulsive disorder, psychotic disorders, disorders involving the heat regulation mechanism, female sexual dysfunctions, hypoactive sexual desire disorder, sexual aversion disorder, female sexual excitation disorder, and the loss, inhibition or absence of sexual desire” is the property or characteristic of the composition or the compound. Since the composition claimed is identical or substantially identical in structure and composition, the prior art composition necessarily possesses the characteristic claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa (U.S. Patent No. 4,841,051; Published 20 June 1989) as applied to claims 1-3 and 7-8 as being rejected in the above 102 rejection in view of Taylor et al., J Clin Psycho-pharmacol, 2002 Feb;22(1):82-5.
The teaching of Shiozawa has been discussed in the above 102 rejection. 
Shiozawa does not specifically teach about 0.1 mg to about 1,000 mg or about 5 mg to about 500 mg, or about 1 mg to about 250 mg. However, Shiozawa teaches the compounds are taught to be administered in a dosage of 0.1-10 mg/kg/day (column 6, lines 35-40).
Taylor et al. teaches the use of alpha-1 blocker or antagonist commonly used for hypertension for treating sleep disorder and post-traumatic stress syndrome (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art to use the claimed dose of about 1 mg to about 250 mg to exhibit alpha-1 blocking activity as hypotensive drugs for treating sleep disorder. One would have been motivated by the fact that Shiozawa teaches the dose of the hypotensive drug depends on age of the patient (column 6, lines 35-38). Therefore, for a 60 kg human patient, the 0.1-10 mg/kg/day equals to 6-600 mg, which falls within the scope of claim 4 and overlaps with the dose recited in claims 5 and 6, one would reasonably expect the 6-600 mg for a 60 kg patient taught by the prior art to be an effective dose sufficient to treat sleep disorder with success because Taylor et al. teaches alpha-1 antagonist or blocker can be used to treat sleep disorder. 
With respect to the compound of Shiozawa being an 5-HT1A and 5-HT2A receptor modulator for treating disorder associated with the 5-HT1A and 5-HT2A .The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628